Hoar, J.
The statement of the facts in this case is somewhat complicated; but a careful examination of them will show that, upon the application of familiar principles, the decision at the trial must be supported.
The legal title of the plaintiff is sufficient to maintain her action; but it being a writ of entry to foreclose a mortgage, if there is nothing equitably due to her for which a conditional judgment can be rendered, the defendant is entitled to *474judgment. Wade v. Howard, 11 Pick. 289. Burke v. Miller 4 Gray, 114.
The mortgage to the Massachusetts Hospital Life Insurance Company, which has come to the plaintiff by assignment, covered the whole tract of land described in the second count, including that described in the first count, which is the part to which the defendant claims a title. The plaintiff, as owner of that mortgage, is entitled to enforce it against the defendant, either for payment of the whole mortgage debt, or for contribution, unless there are equities between the parties which will throw the whole burden upon her. The first conveyance in point of time by Heard, the mortgagor, was by a second mortgage of the sixty acres to Abigail Millis, under whom the plaintiff claims, in 1838. It excluded the lot now owned by the defendant, bounding the premises conveyed upon it as land “ occupied by Steadman.” It also embraced some other land not covered by the original mortgage. The mortgage was made subject to the prior mortgage, but contained full covenants of warranty. As it was merely a mortgage, and contained "these covenants, we do not think it imposed any obligation upon the grantee to assume or pay the previous mortgage ; and upon this conveyance, therefore, Heard remained liable to pay the whole 'f the first mortgage debt without contribution. The defendant’s grantor, Steadman, when he took his conveyance from Heard in 1840, took no greater right than Heard! Chase v. Woodbury, 6 Cush. 143. George v. Wood, 9 Allen, 80, and cases there cited. But upon the conveyance of Heard to Stead-man, the equity of redemption from the second mortgage, retained by Heard, was liable in the first instance for the whole of the first mortgage debt; and when Heard released this equity of redemption to Abigail Millis in 1842, she succeeded to his' liability in this respect, if she had notice of the previous conveyance to Steadman. The deed from Heard to Steadman was not recorded; but the release to Millis bounds her upon “ land of Francis Steadman,” which was equally effective as notice to her of his title. George v. Kent, 7 Allen, 16.
"When the plaintiff inherited the title of Millis, and succeeded *475to her rights and obligations, the duty of contributing toward the payment of the original mortgage stood thus : 1. The plaintiff, as owner of the equity of redemption of the second mortgage, was first liable for the full amount; 2. Steadman, as the next previous grantee, was liable to make good any deficiency in the value of that equity; and 3. The plaintiff, as owner of the second mortgage, would be the last to be called on.
If, therefore, the value of the equity of redemption which the plaintiff inherited was equal in value to the sum due on the original mortgage, she was bound, as between her and the defendant, to pay it; and, having paid and taken an assignment of it, as she has no claim for contribution, cannot maintain this action. It is not expressly found as a fact that her equity of redemption was of sufficient value; but no evidence was offered to show that it was not, and the inference from all the evidence would seem to be that it was. Nothing appearing to be due to her from the defendant’s land, her taking a conveyance of the mortgage would operate as a merger and satisfaction of it.
But there is another consideration which we think in equity would lead to the same result. For twenty-six years she paid the whole interest on the first mortgage, without calling on Steadman for contribution. If he or his grantee is liable now to contribute to the payment of the principal, the same liability existed during the whole of that time to contribute to the payment of the interest. But Steadman was never called upon, and for more than twenty years had no reason to suppose that his land was regarded by the plaintiff or by Millis as subject to such a burden ; and in 1865 he conveyed to the defendant with full covenants of warranty. Under these circumstances we do not think equity will allow the plaintiff now to assert against the defendant the claim which lies at the foundation of the suit. After such a lapse of time by analogy to the statute of limitations, it would seem that a court of equity should conclusively presume that' the sufficiency of the plaintiff’s estate primarily liable had been fixed and agreed between the parties. We do not mean to intimate that the holder of the original mortgage, having received the payments of interest exclusively from the *476owner of a part of the equity of redemption for any number of years, would by that fact alone be precluded from subjecting to a foreclosure the whole property which his mortgage covered. His interest being regularly paid by a person in possession of a part of the land, he would have no reason to know or inquire from whom it came, or to know what grants of the estate had been made by the mortgagor. But between the grantees of the equity of redemption in separate parcels of the land, it is a question from the beginning of the existence of eqúities which may be determined by agreements, or valuations of property which lapse of time may make difficult of proof. And their conduct in respect to the interest has a direct bearing upon the question who is liable for the payment of the principal. Black River Savings Bank v. Edwards, 10 Gray, 397.

Exceptions overruled.